Exhibit (10) (i)
AMENDED AND RESTATED
2009 EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED 2009 EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered into this 22 day of December, 2008, between COOPER TIRE &
RUBBER COMPANY, a Delaware corporation (the “Company”), and Philip G. Weaver
(the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of May 3rd, 2000, which was superseded in its entirety by an Amended
and Restated Employment Agreement, made and entered into on June 6, 2000 (the
“Amended Employment Agreement”); and
     WHEREAS, the Executive and the Company have also entered into a Second
Amended and Restated Employment Agreement dated October 13, 2006 (the “Second
Amended Employment Agreement”) which will take effect January 1, 2009, and
supersede the Amended Employment Agreement, effective as of that date;
     WHEREAS, the Executive and the Company agree that the substantive
provisions of the Amended Employment Agreement shall remain in full force and
effect until January 1, 2009, but also agree that it is desirable to modify the
terms of the Second Amended Employment Agreement in certain respects in order to
satisfy the requirements Section 409A of the Code imposes on those payments
under the Second Amended Employment Agreement which can be considered “deferred
compensation” for purposes of Section 409A.
     WHEREAS, the Executive and the Company agree that the provisions of the
Amended Employment Agreement shall remain in full force and effect until
January 1, 2009, on which date the Amended Employment Agreement shall be
superseded in its entirety by this Agreement; and
     WHEREAS, the Executive has been employed by the Company in the capacity of
Vice President and Chief Financial Officer; and
     WHEREAS, the Company desires to continue to retain the services of the
Executive in the future; and
     WHEREAS, the Executive desires to continue to serve in the capacity of Vice
President and Chief Financial Officer of the Company, pursuant to the terms and
provisions of this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and agreements contained herein and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, and intending to be
legally bound hereby, the Company and the Executive hereby amend and restate the
Second Amended Employment Agreement effective as of January 1, 2009 to read as
follows on and after that date:
        1. Certain Defined Terms. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
          (a) “Affiliate” means any corporation, limited liability company,
joint venture, partnership, or other legal entity in which the Company owns,
directly or indirectly, or has previously owned, at least fifty percent (50%) of
the capital stock, profits, interest or capital interest.
          (b) “Annual Incentive Compensation” means the amount paid or (but for
any deferral) payable to the Executive for a year under any annual bonus
compensation programs or arrangements. Annual Incentive Compensation shall not
include or take into account long-term incentive compensation, stock option or
other equity awards (regardless of whether granted annually), pension or other
retirement benefit contributions or accruals, perquisites or other fringe
benefits. For the avoidance of doubt, “Annual Incentive Compensation” may be
zero.
          (c) “Average Annual Incentive Compensation” means the average of the
three (3) greatest amounts of Annual Incentive Compensation out of the five
(5) calendar years prior to the year in which a Termination Date occurs.
          (d) “Base Pay” means the Executive’s rate of annual base salary
payable under this Agreement at the time a termination of employment occurs or,
if applicable, immediately before any reduction in such amount that serves as a
basis for a termination for Good Reason.
          (e) “Board” means the Board of Directors of the Company.

- 1 -



--------------------------------------------------------------------------------



 



          (f) “Cause” means:
     (X) prior to a Change in Control, termination of the Executive’s employment
with the Company by the Board because of:

  (i)   the willful and continued failure by the Executive to perform
substantially the duties of the Executive’s position, and the failure of the
Executive to correct such failure of performance within thirty (30) days after
notification by the Board of any such failure (other than by reason of the
incapacity of the Executive due to physical or mental illness); or     (ii)  
any other willful act or omission which is materially injurious to the financial
condition or business reputation of, or is otherwise materially injurious to,
the Company or any Affiliate thereof, and failure of the Executive to correct
such act or omission within thirty (30) days after notification by the Board of
any such act or omission (other than by reason of the incapacity of the
Executive due to physical or mental illness); or     (iii)   the Executive is
found guilty of, or pleads guilty or nolo contendere to, a felony or any
criminal act involving fraud, embezzlement, theft, or moral turpitude; or    
(iv)   the Executive is found guilty of, or pleads guilty or nolo contendere to,
any criminal act committed in the course of the Executive’s employment with the
Company or against the Company or any Affiliate, or the Executive is found
liable in a civil action, in which an allegation involves a dishonest act,
fraud, embezzlement or theft committed in the course of the Executive’s
employment with the Company or against the Company or any Affiliate.

     (Y) following a Change in Control, termination of the Executive’s
employment with the Company by the Board because of:

  (i)   any act or omission constituting a material breach by the Executive of
any of his significant obligations or agreements under this Agreement or the
continued willful failure or refusal of the Executive to adequately perform the
duties reasonably required hereunder which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any Affiliate thereof, after notification by the
Board of such breach, failure or refusal and the failure of the Executive to
correct such breach, failure or refusal within thirty (30) days of such
notification (other than by reason of the incapacity of the Executive due to
physical or mental illness); or     (ii)   any other willful act or omission
which is materially injurious to the financial condition or business reputation
of, or is otherwise materially injurious to, the Company or any Affiliate
thereof, and failure of the Executive to correct such act or omission within
thirty (30) days after notification by the Board of any such act or omission
(other than by reason of the incapacity of the Executive due to physical or
mental illness).

- 2 -



--------------------------------------------------------------------------------



 



  (iii)   the Executive is found guilty of, or pleads guilty or nolo contendere
to, a felony or any criminal act involving fraud, embezzlement, theft, or moral
turpitude; or     (iv)   the Executive is found guilty of, or pleads guilty or
nolo contendere to, any criminal act committed in the course of the Executive’s
employment with the Company or against the Company or any Affiliate, or the
Executive is found liable in a civil action, in which an allegation involves a
dishonest act, fraud, embezzlement or theft committed in the course of the
Executive’s employment with the Company or against the Company or any Affiliate;
or

Any notification to be given by the Board in accordance with Section 1(f)(X)(i),
1(f)(X)(ii), 1(f)(Y)(i) or 1(f)(Y)(ii) shall be in writing and shall
specifically identify the breach, failure, refusal, act or omission to which the
notification relates and, in the case of Section 1(f)(X)(ii), 1(f)(Y)(i) or
1(f)(Y)(ii), shall describe the injury to the Company, and such notification
must be given within twelve (12) months of the Board becoming aware, or within
twelve (12) months of when the Board should have reasonably become aware of the
breach, failure, refusal, act, omission or injury identified in the
notification. Notwithstanding Section 23, failure to notify the Executive within
any such twelve (12) month period shall be deemed to be a waiver by the Board of
any such breach, failure, refusal, act or omission by the Executive and any such
breach, failure, refusal, act or omission by the Executive shall not then be
determined to be a breach of this Agreement.
For the avoidance of doubt and for the purpose of determining Cause, the
exercise of business judgment by the Executive shall not be determined to be
Cause, even if such business judgment materially injures the financial condition
or business reputation of, or is otherwise materially injurious to the Company
or any Affiliate thereof, unless such business judgment by the Executive was not
made in good faith, or constitutes willful or wanton misconduct, or was an
intentional violation of state or federal law.
          (g) “Change in Control” means the occurrence during the Term of any of
the following events:
     (i) the Company merges into itself, or is merged or consolidated with,
another entity and as a result of such merger or consolidation less than 51% of
the voting power of the then-outstanding voting securities of the surviving or
resulting entity immediately after such transaction are directly or indirectly
beneficially owned in the aggregate by the former stockholders of the Company
immediately prior to such transaction;
     (ii) all or substantially all the assets accounted for on the consolidated
balance sheet of the Company are sold or transferred to one or more entities or
persons, and as a result of such sale or transfer less than 51% of the voting
power of the then-outstanding voting securities of such entity or person
immediately after such sale or transfer is directly or indirectly beneficially
held in the aggregate by the former stockholders of the Company immediately
prior to such transaction or series of transactions;
     (iii) a person, within the meaning of Section 3(a)(9) or 13(d)(3) (as in
effect on the date of this Agreement) of the Securities Exchange Act of 1934,
(the “Exchange Act”) become the beneficial owner (as defined in Rule 13d-3 of
the Securities and Exchange Commission pursuant to the Exchange Act) of 35% or
more of the voting power of the then-outstanding voting securities of the
Company; provided, however, that the foregoing does not apply to any such
acquisition that is made by (w) any Affiliate of the Company; (x) any employee
benefit plan of the Company or any Affiliate; or (y) any person or group of
which employees of the Company or of any Affiliate control a greater than 25%
interest unless the Board determines that such person or group is making a
“hostile acquisition;” or (z) any person or group that directly or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Executive; or
     (iv) a majority of the members of the Board are not Continuing Directors,
where a “Continuing Director” is any member of the Board who (x) was a member of
the Board on the date of this Agreement or (y) was nominated for election or
elected to such Board with the affirmative vote of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election, provided that any director appointed or elected to the Board to avoid
or settle a threatened or actual proxy contest shall in no event be deemed to be
a Continuing Director.
          (h) “Code” means the Internal Revenue Code of 1986, as amended.
          (i) “Committee” means the Compensation Committee of the Board.
          (j) “Common Stock” means the Company’s common stock, par value $1.00
per share.

- 3 -



--------------------------------------------------------------------------------



 



          (k) “Company” means the Company as hereinbefore defined.
          (l) “Disability” or “Disabled” means when, the Executive has been
totally disabled by bodily injury or disease so as to prevent him from being
physically able to perform the job duties as required under this Agreement, and
such total disability shall have continued for five (5) consecutive months, and,
in the opinion of a qualified physician selected by the Company, such disability
will presumably be permanent and continuous during the remainder of the
Executive’s life. Notwithstanding the preceding sentence, for any payment or
benefit payable under this Agreement which is considered “deferred compensation”
subject to Section 409A of the Code, the payment or benefit shall not be payable
to the Executive solely by reason of a Disability unless such Disability is by
reason of a medically determinable physical or mental impairment that can be
expected to last for a continuous period of not less than twelve (12) months or
to result in death, and such Disability has caused the Executive to be either
(i) unable to engage in any substantial, gainful activity, or (ii) eligible to
receive income replacement benefits under an accident and health plan of the
Company for a period of at last three (3) months.
          (m) “Good Reason” means the occurrence of any of the following
conditions, without Executive’s express, prior written consent in each case,
provided that the Executive has provided express written notice of the condition
to the Company within ninety (90) days of the initial existence of the condition
and the Company has failed to remedy such breach within thirty (30) days after
its receipt of such written notice from the Executive:
     (i) a material (greater than 5%) reduction in the Executive’s Base Pay,
other than as part of a reduction applicable to executive officers of the
Company generally;
     (ii) a material breach by the Company of Section 2 or Section 4 of this
Agreement, including but not limited to, the assignment to the Executive of any
duties inconsistent with his status as Vice President and Chief Financial
Officer of the Company, or his removal from such position, or a substantial
alteration in the nature or status of his responsibilities from those described
herein, (except, in each case, in connection with a promotion of the Executive);
     (iii) the relocation of the office of the Company where the Executive is
employed to a location at least fifty (50) miles from Findlay, Ohio, except for
required travel on the Company’s business to an extent reasonably required to
perform his duties hereunder;
     (iv) except as required by law, the Company directly or indirectly
materially reducing the level of benefits or award opportunities provided to the
Executive under the Plans below the level required by Section 4, of this
Agreement, other than a reduction or change in such benefits or opportunities
applicable to executive officers of the Company generally or the Company failing
to provide the Executive with the number of paid vacation days to which he is
entitled on the basis of years of service with the Company in accordance with
the Company’s normal vacation policy in effect at the date of this Agreement;
     (v) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as required in
Section 19 hereof or, if the business of the Company for which the Executive’s
services are principally performed is sold, the failure of the purchaser of such
business to assume this Agreement or to provide the Executive with the same or a
comparable position, duties, benefits, base salary and incentive compensation as
provided in Section 4 of this Agreement; or
     (vi) the failure of the Board to elect the Executive to his existing
position or an equivalent position.
Any notification to be given by the Executive in accordance with Section 1(m)
shall specifically identify the breach or failure to which the notification
relates, and such notification must be given within ninety (90) days of the
Executive becoming aware, or within ninety (90) days of when the Executive
should have reasonably become aware of the breach or failure identified in the
notification. Notwithstanding Section 23, failure to notify the Company within
any such ninety (90) day period shall be deemed to be a waiver by the Executive
of any such breach or failure and any such breach or failure shall not then be
considered “Good Reason”.
          (n) “Incentive Compensation Plan” means the Cooper Tire & Rubber
Company 1998, 2001, and 2006 Incentive Compensation Plans, as amended.
          (o) “Long-Term Performance-Based Incentive Compensation” means any
cash or equity-based compensation program in which the amounts paid, earned or
vested are based upon achievement of specified performance goals over a period
of more than one year. For the avoidance of doubt, equity awards that are
earned, vest or become exercisable based solely upon continued employment and/or
the passage of time is not “Long-Term Performance-Based Incentive Compensation.”
          (p) “Nonqualified Supplementary Benefit Plan” means the Cooper Tire &
Rubber Company Nonqualified Supplementary Benefit Plan, effective November 8,
1984, as amended.

- 4 -



--------------------------------------------------------------------------------



 



          (q) “Retirement Plans” means the Salaried Employees’ Retirement Plan
and the Nonqualified Supplementary Benefit Plan or any successor plans thereto
which provide comparable benefits.
          (r) “Salaried Employees’ Retirement Plan” means the Cooper Tire &
Rubber Company Salaried Employees’ Retirement Plan, effective January 1, 1989,
as amended.
          (s) “Termination” means:
     (i) the involuntary termination of the Executive’s employment by the
Company at any time for any reason other than retirement, death, disability or
Cause, or
     (ii) termination of the Executive’s employment by the Executive for Good
Reason, or
     (iii) termination of the Executive’s employment at the end of the Term as a
result of the Company delivering a notice of non-extension pursuant to Section 3
prior to Executive’s 64th birthday.
          (t) “Termination Date” means the date on which the Executive’s
employment with the Company is terminated by the company or the Executive for
any reason or for no reason. If the Executive’s employment is terminated by the
Company, such date shall be specified in a written notice of termination (which
date shall be no earlier than the date of furnishing such notice), or if no such
date is specified therein, the date of receipt by the Executive of such written
notice of termination, otherwise the Executive shall specify such date in a
written notice of his resignation.
          (u) “1998 Option Plan” means the Cooper Tire & Rubber Company 1998
Employee Stock Option Plan, as amended.
     2. Employment and Duties.
          (a) General. The Company hereby employs the Executive and the
Executive agrees upon the terms and conditions herein set forth to serve as Vice
President and Chief Financial Officer, and, in such capacity, shall perform such
duties as may be delineated in the Bylaws of the Company, and such other duties,
commensurate with the Executive’s title and position of Vice President and Chief
Financial Officer, as may be assigned to the Executive from time to time by the
Chief Executive Officer of the Company (the “CEO”) or such other officer of the
Company as may be designated by the CEO.
          (b) Exclusive Services. Throughout the Term (as defined in Section 3),
Executive shall, except as may from time to time be otherwise agreed in writing
by the Company and during reasonable vacations and unless prevented by ill
health, devote his full-time and undivided attention during normal business
hours to the business and affairs of the Company consistent with his senior
executive position, shall in all respects conform to and comply with the lawful
and reasonable directions and instructions given to him by the Board or such
officer of the Company as may be designated by the Board, and shall use his best
efforts to promote and serve the interests of the Company.
          (c) Restrictions on Other Employment. Throughout the Term and provided
that such activities do not contravene the provisions of Section 2(b) hereof or
Section 15 hereof:
     (i) the Executive may engage in charitable and community affairs;
     (ii) the Executive may perform inconsequential services without specific
compensation therefore in connection with the management of personal
investments;
     (iii) the Executive may continue to serve in positions held as of
October 14, 2006 on any board of directors of any business corporation, as
identified by Executive to the Board; and,
     (iv) the Executive may, directly or indirectly, render services to any
other person or organization (including service as a member of the Board of
Directors of any other unaffiliated company), for which he receives
compensation, that is not in competition with the Company, subject in each case
to the prior written approval of the Board which approval will not be
unreasonably withheld. The Executive may retain all fees he receives for such
services, and the Company shall not reduce his compensation by the amount of
such fees. For purposes of this Section 2(c)(iv) competition shall have the same
meaning as intended for the purposes of Section 15.
     3. Term of Employment. Subject to the provisions of Section 5 through
Section 10 hereof, the Company shall retain the Executive pursuant to this
Agreement and the Executive shall serve in the employ of the Company for a
period (the “Term”) commencing on January 1, 2009 and continuing in effect
through December 31, 2009; provided, however, that on each January 1 after the
commencement of the Term until the year in which the Executive’s 64th birthday
occurs, the Term shall automatically be

- 5 -



--------------------------------------------------------------------------------



 



extended for one additional year unless, no later than September 30 of the
preceding year, the Company or the Executive shall have given notice to the
other that it does not wish to extend this Agreement.
     4. Compensation and Other Benefits. Subject to the provisions of this
Agreement, the Company shall pay and provide the following compensation and
other benefits to the Executive during the Term as compensation for services
rendered hereunder:
          (a) Base Salary. The Company shall pay to the Executive Base Pay at
the rate of $400,015 per annum, payable biweekly. The Base Pay will be reviewed
not less than annually by the Board or by the Committee.
          (b) Employee Benefit Plans. At all times during the Term, the
Executive shall be provided the opportunity to participate in such Retirement
Plans, and such employee pension and retirement benefit plans, whether or not
qualified, and employee welfare benefit or perquisite plans, programs and
arrangements (collectively, the “Plans”) as are, from time to time, generally
made available to executives of the Company. The Retirement Plans, when
considered as a whole, will provide benefits to Executive no less favorable than
what would have been provided to Executive had the provisions of the Retirement
Plans in effect as of June 6, 2000 remained in effect.
          (c) Incentive Compensation. The Executive shall be eligible to
participate in such annual incentive bonus compensation programs or arrangements
established from time to time for executives of the Company.
          (d) Long-Term Incentive Compensation. The Executive shall be eligible
to participate in such long-term incentive plans and programs as the Company
generally provides from time to time to its senior executives.
     5. Termination Without Cause or for Good Reason Prior to a Change in
Control.
          (a) Upon Termination prior to a Change in Control the Company shall
pay the Executive the amount set forth in Section 5(a)(i) and, subject to and
conditioned upon Section 24 and to the Executive’s delivering to the Company the
Release provided for in Section 16 with all periods for revocation expired, the
Company shall pay or provide to the Executive the amounts and benefits set forth
in Section 5(a)(ii) through 5(a)(iv):
     (i) a single lump sum cash payment within thirty (30) days following the
expiration of such revocation period equal to the Executive’s then current Base
Pay, to the extent unpaid, through the Termination Date; plus
     (ii) a lump sum payment in cash within thirty (30) days following the
expiration of such revocation period equal to two (2) times the sum of (i) the
Executive’s Base Pay and (ii) the Average Annual Incentive Compensation;
provided that, the portion (if any) of such lump sum payment which may be paid
immediately upon expiration of such revocation period shall be limited to two
(2) times the lesser of (i) the maximum limit on the annual compensation that
may be taken into account by a qualified retirement under Section 401(a)(17) of
the Code for the year which includes the date of Termination or (ii) the
Executive’s annualized compensation from the Company for the calendar year
preceding the year of the Termination, and the remainder of this lump sum
payment shall not be paid to the Executive until the delayed payment date
prescribed by Section 24 below; plus
     (iii) a single lump sum cash payment equal to the actuarial equivalent of
the retirement pension the Executive has accrued under the Nonqualified
Supplementary Benefit Plan payable on the delayed payment date that is six
(6) months after the date of Termination, as prescribed by Section 24 below; and
     (iv) for twenty-four (24) months following the Termination Date, the
Company shall provide the Executive with life, accident and health insurance
benefits substantially similar to those to which the Executive and the
Executive’s family were entitled immediately prior to the Termination provided
that, to the extent such health benefits are determined to be taxable benefits
by reason of Section 105(h) of the Code or otherwise, such health coverage shall
be limited to eighteen (18) months following the Termination Date. Thereafter
the Company shall provide retiree medical and life insurance coverage to the
extent the Executive is eligible for such benefits under the terms of the
applicable Plans in effect immediately prior to the Termination. Benefits
otherwise receivable by the Executive pursuant to this Section 5(a)(iv) shall be
reduced to the extent comparable benefits are actually received by the Executive
from other employment, and any such benefits actually received by the Executive
shall be reported to the Company.
For purposes of Section 5(a)(iii), “actuarial equivalent” shall be determined
using the 1994 Uninsured Pensioner Mortality Table (UP-94) and annual compound
interest at the Corporate Bond yield average for bonds rated Ana by Moody’s
reduced by fifty (50) basis points (.5 percent). The rate chosen from the
aforereferenced table will be for the calendar month five months prior to the
month which contains the effective date of payment and will be truncated to the
lower 0.25% increment (e.g. 6.00%, 6.25%, 6.50%, etc.).

- 6 -



--------------------------------------------------------------------------------



 



               (b) Notwithstanding any provision in any award agreement between
the Company and the Executive or this Section 5, (i) all restricted stock units
granted to the Executive that vest based solely upon the Executive’s continued
employment with the Company and which have not otherwise vested shall vest
immediately upon Termination, (ii) all restricted stock units granted to the
Executive that vest based upon the achievement of performance criteria and which
have not otherwise vested shall vest immediately upon Termination, but only to
the extent that such awards would have become vested based upon the achievement
of the relevant performance criteria through the Termination Date, or, in the
case that either such performance cannot be calculated under the program prior
to the completion of the performance period or the amount or benefit payable is
not based solely on objective performance criteria, the vesting shall be
pro-rated through the Termination Date assuming that the target level of
performance had been achieved , and (iii) within five (5) days after the
Termination Date, the Company shall either (1) pay to the Executive an amount
equal to the fair market value (computed as the average of the high and low
trades reported on the New York Stock Exchange) of the Common Stock represented
by such vested restricted stock units determined as of the Termination Date, or
(2) issue Common Stock under such vested awards to the Executive. Any such cash
payment shall be deemed to be in lieu of and in substitution for any right the
Executive may have to such vested restricted stock units under the terms of any
award agreement between the Company and the Executive, and the Executive agrees
to surrender all such vested restricted stock units being cashed out hereunder
immediately prior to receiving the cash payment described above. For purposes
hereunder, the term “restricted stock unit” should be read to include all other
similar equity instruments, including, but not limited to, restricted stock.
               (c) Notwithstanding any provision in the Incentive Compensation
Plan, the 1998 Option Plan, other relevant plan or program or this Section 5:
          (i) for a period of ninety (90) days following the Termination Date
(or such longer period as may be set forth in the applicable stock option plan
or award agreement) all stock options granted to the Executive by the Company
that are both outstanding and vested immediately prior to Termination (in
accordance with their then existing terms and this Section 5(c)) shall remain
outstanding and exercisable, after which all such stock options that have not
been exercised shall immediately terminate; and
          (ii) all stock options granted to the Executive by the Company which
have not otherwise vested shall be vested immediately upon Termination and shall
remain outstanding and exercisable thereafter for a period of ninety (90) days
following the Termination Date, after which all such stock options that have not
been exercised shall immediately terminate.
For purposes hereunder, the term “stock option” should be read to include all
other similar equity instruments, including, but not limited to, stock
appreciation rights.
          (d) Notwithstanding anything herein to the contrary, in no event shall
amounts in respect of any restricted stock units or other stock rights that, as
determined by the Company, provide for the “deferral of compensation” (as such
term is defined under Section 409A of the Code and the regulations and other
Treasury Department guidance promulgated thereunder (collectively, “Section
409A”)), that was granted or became vested on or after January 1, 2005, be
distributed pursuant to Section 5(b) or Section 5(c) prior to the occurrence of
the earlier of either (i) the Termination Date (or such later date required
under Section 24), (ii) the Executive’s death or “Disability” (as such term is
defined under Section 409A and in Section 1(l) above), (iii) a “change in the
ownership or effective control” of the Company or in the “ownership of a
substantial portion of the assets” of the Company (each as defined under
Section 409A), or (iv) the specified time or fixed schedule as may be elected by
the Executive in accordance with the applicable plan or arrangement and
Section 409A. This Section 5(d) shall not apply to any stock options which are
not considered deferred compensation subject to Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(5).
     6. Severance and Other Benefits Upon or Following a Change in Control.
          (a) Upon Termination subsequent to a Change in Control the Company
shall pay the Executive the amount set forth in Section 6(a)(i) and subject to
and conditioned upon Section 24 and to the Executive’s delivering to the Company
the Release provided for in Section 16 with all periods for revocation expired,
the Company shall pay or provide to the Executive the amounts and benefits set
forth in Section 6(a)(ii) through 6(a)(v):
     (i) a single lump sum cash payment within five (5) days following the
expiration of such revocation period equal to the Executive’s then current Base
Pay, to the extent unpaid, through the Termination Date;
     (ii) a lump sum cash payment within five (5) days following the expiration
of such revocation period equal to the pro-rated portion of the benefit payable
under any annual bonus compensation program in which Executive participates and
of the pro-rated portion the benefit payable under each Long-Term
Performance-Based Compensation award or program in which Executive participates;
plus

- 7 -



--------------------------------------------------------------------------------



 



     (iii) a single lump sum cash payment within five (5) days following the
expiration of such revocation period equal to two (2) times the sum of (x) the
Executive’s Base Pay plus (y) the greater of (A) the Executive’s target Annual
Incentive Compensation for the year in which the Change in Control occurs or
(B) the Average Annual Incentive Compensation; provided that, the portion (if
any) of such lump sum payment which may be paid immediately upon the expiration
of such revocation period shall be limited to two times the lesser of (i) the
maximum limit on the annual compensation that may be taken into account by a
qualified retirement under Section 401(a)(17) of the Code for the year which
includes the date of Termination or (ii) the Executive’s annualized compensation
from the Company for the calendar year preceding the year of the Termination,
and the remainder of this lump sum payment shall not be paid to the Executive
until the delayed payment date prescribed by Section 24 below; plus
     (iv) a single lump sum cash payment equal to the actuarial equivalent of
the retirement pension the Executive has accrued under the Nonqualified
Supplementary Benefit Plan payable on the date that is six (6) months after the
date of Termination, as prescribed by Section 24 below ; and
     (v) for twenty-four (24) months following the Termination Date, the Company
shall provide the Executive with life, accident and health insurance benefits
substantially similar to those to which the Executive and the Executive’s family
were entitled immediately prior to the Termination provided that, to the extent
such health benefits are determined to be taxable by reason of Section 105(h) of
the Code or otherwise, such health coverage shall be limited to eighteen
(18) months following the Termination Date. Thereafter the Company shall provide
retiree medical and life insurance coverage to the extent the Executive is
eligible for such benefits under the terms of the applicable Plans in effect
immediately prior to the Termination, with benefits otherwise receivable by the
Executive pursuant to this Section 6(a)(ivv) shall be reduced to the extent
comparable benefits are actually received by the Executive from other
employment, and any such benefits actually received by the Executive shall be
reported to the Company.
For purposes of Sections 6(a)(iii), 7, 8(b), 9(a) and 10, the “pro-rated portion
of the benefit payable” under a compensation arrangement shall be an amount
pro-rated based upon the number of full months between the beginning of the year
or other performance period and the date of Executive’s Termination relative to
the total number of months in the year or in the applicable performance period,
and the amount that is so pro-rated shall be, for an amount or benefit that is
payable, earned and/or vested based solely on the achievement of objective
performance criteria, based on actual performance through the end of the most
recent quarter prior to the date of Executive’s Termination or, in the case that
either such performance cannot be calculated under the program prior to the end
of the year or the completion of the performance period or the amount or benefit
payable is not based solely on objective performance criteria, the amount that
is so pro-rated shall be based on the target amount or benefit under the
compensation arrangement.
For purposes of Section 6(a)(iv), “actuarial equivalent” shall be determined
using the 1994 Uninsured Pensioner Mortality Table (UP-94) and annual compound
interest at the Corporate Bond yield average for bonds rated AAA by Moody’s
reduced by fifty (50) basis points (.5 percent). The rate chosen from the
aforereferenced table will be for the calendar month five months prior to the
month which contains the effective date of payment and will be truncated to the
lower 0.25% increment (e.g. 6.00%, 6.25%, 6.50%, etc.);
          (b) Notwithstanding any provision in any award agreement between the
Company and the Executive or this Section 6, (i) all restricted stock units
granted to the Executive that vest based solely upon the Executive’s continued
employment with the Company and which have not otherwise vested shall vest
immediately prior to the consummation of a Change in Control, (ii) all
restricted stock units granted to the Executive that vest based upon the
achievement of performance criteria and which have not otherwise vested shall
vest immediately prior to the consummation of a Change in Control, but only to
the extent that such awards would have become vested based upon the achievement
of the relevant performance criteria through the date of the Change in Control,
or, in the case that either such performance cannot be calculated under the
program prior to the completion of the performance period or the amount or
benefit payable is not based solely on objective performance criteria, the
vesting shall be pro-rated through the date of the Change in Control assuming
that the target level of performance had been achieved, and (iii) within five
(5) days after the consummation of the Change in Control, and, subject to
Section 6(d), the Company shall either (1) pay to the Executive an amount equal
to the fair market value (computed as the average of the high and low trades
reported on the New York Stock Exchange) of the Common Stock represented by such
vested restricted stock units determined as of the consummation of the Change in
Control, or (2) issue Common Stock under such vested awards to the Executive.
Any such cash payment shall be deemed to be in lieu of and in substitution for
any right the Executive may have to such vested restricted stock units under the
terms of any award agreement between the Company and the Executive, and the
Executive agrees to surrender all such vested restricted stock units being
cashed out hereunder immediately prior to receiving the cash payment described
above. For purposes hereunder, the term “restricted stock unit” should be read
to include all other similar equity instruments, including, but not limited to,
restricted stock.
          (c) Notwithstanding any provision in the Incentive Compensation Plan,
the 1998 Option Plan, other relevant plan or program or this Section 6, all
stock options granted to the Executive by the Company which have not otherwise
vested shall be vested immediately prior to the consummation of a Change in
Control and, subject to Section 6(d), within five (5) days after the
consummation of the Change in Control, the Company may, at its election, pay to
the Executive in cash an amount equal to the

- 8 -



--------------------------------------------------------------------------------



 



aggregate of the difference between the exercise price of each stock option
granted to the Executive prior to the consummation of the Change in Control that
remains outstanding and unexercised at the time of the consummation of the
Change in Control, and the fair market value (computed as the average of the
high and low trades reported on the New York Stock Exchange) of the Common Stock
subject to the option, determined as of the consummation of the Change in
Control. Such cash payment shall be deemed to be in lieu of and in substitution
for any right the Executive may have to exercise such stock option or a related
stock appreciation right under the terms of the relevant stock option plan
describing such rights, and the Executive agrees to surrender all stock options
and related stock appreciation rights being cashed out hereunder prior to
receiving the cash payment described above. For purposes hereunder, the term
“stock option” should be read to include all other similar equity instruments,
including, but not limited to, stock appreciation rights.
          (d) Notwithstanding anything herein to the contrary, in no event shall
amounts in respect of any restricted stock units or other stock rights that, as
determined by the Company, provides for the “deferral of compensation” (as such
term is defined under Section 409A), that was granted or became vested on or
after January 1, 2005, be distributed pursuant to Section 6(b) or Section 6(c)
prior to the occurrence of the earlier of either (i) the Termination Date (or
such later date required under Section 24), (ii) the Executive’s death or
“Disability” (as such term is defined under Section 409A and in Section 1(l)
above), (iii) a “change in the ownership or effective control” of the Company or
in the “ownership of a substantial portion of the assets” of the Company (each
as defined under Section 409A), or (iv) the specified time or fixed schedule as
may be elected by the Executive in accordance with the applicable plan or
arrangement and Section 409A. This Section 6(d) shall not apply to any stock
options which are not considered deferred compensation subject to Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(5).
     7. Termination for Cause or Without Good Reason. If, prior to the
expiration of the Term, the Executive’s employment is terminated by the Company
for Cause, or if the Executive terminates his employment hereunder without Good
Reason, the Executive shall not be eligible to receive Base Pay under Section
4(a) or to participate in any Plans under Section 4(b) with respect to periods
after the Termination Date, and except as otherwise provided by applicable law,
and except for the right to receive vested benefits under any Plan in accordance
with the terms of such Plan. However, the Executive shall be eligible to receive
a pro-rated portion of the benefit payable under any annual bonus compensation
program in which Executive participates for the Company’s fiscal year during
which the Termination Date occurs, but not for any later years.
     8. Termination by Death. If the Executive dies prior to the expiration of
the Term, the Executive’s designated beneficiaries (and, with respect to amounts
payable under Section 8(a) and (b), the Executive’s estate if he has not
designated any beneficiaries) shall be entitled to receive:
     (a) for a period of 90 days beginning on the date of the Executive’s death
a biweekly amount equal to the biweekly Base Pay paid to the Executive by the
Company for the payroll period immediately prior to his death;
     (b) a single lump sum cash payment within thirty (30) days following the
Termination Date equal to the pro-rated portion of the benefit payable under any
annual bonus compensation program in which Executive participates and the
pro-rated portion of the benefit payable under each Long-Term Performance-Based
Compensation award or program in which Executive participates; and
     (c) for twenty-four (24) months following the Termination Date, the Company
shall provide the Executive’s surviving spouse or other dependents with
non-taxable health insurance benefits substantially similar to those to which
the Executive’s family were entitled immediately prior to the Executive’s Death,
and thereafter in addition to any continuation coverage the Executive and/or his
covered beneficiaries are entitled to under COBRA the Company shall provide
health insurance benefits under the Company’s retiree medical plans in effect
immediately prior to the Executive’s death.
     9. Termination by Disability. If, prior to the expiration of the Term, the
Executive becomes Disabled, the Company or the Executive shall be entitled to
terminate his employment, and the Executive shall be entitled to:
     (a) a lump sum cash payment within thirty (30) days following the
Termination Date equal to the Executive’s then current Base Pay, to the extent
unpaid, through the Termination Date;
     (b) receive a lump sum cash payment within thirty (30) days following the
Termination Date equal to the pro-rated portion of the benefit payable under any
annual bonus compensation program in which Executive participates and the
pro-rated portion of the benefit payable under each Long-Term Performance-Based
Compensation award or program in which Executive participates; and
     (c) for twenty-four (24) months following the Termination Date, the Company
shall provide the Executive with life, accident and health insurance benefits
substantially similar to those to which the Executive and the Executive’s family
were entitled immediately prior to the Termination, provided that, to the extent
such health benefits are determined to be taxable by reason of Section 105(h) of
the Code or otherwise, such health coverage shall be limited to eighteen
(18) months following the Termination Date unless the Executive has provided the
Company with evidence that he has received a

- 9 -



--------------------------------------------------------------------------------



 



Social Security disability award. Thereafter in addition to any continuation
coverage the Executive and/or his covered beneficiaries are entitled to under
COBRA the Company shall provide all benefits available under the Plans on
account of termination due to becoming Disabled, including life, accident
disability and/or retiree medical and life insurance coverage, which shall be
based on the Company’s plans in effect immediately prior to the Termination
Date.
     10. Termination by Retirement. If, prior to the expiration of the Term, the
Executive voluntarily elects to retire under the Salaried Employees’ Retirement
Plan, the Executive’s employment will be terminated as of the date of such
retirement and the Executive shall be entitled to a single lump sum cash payment
within thirty (30) days following the Termination Date equal to the Executive’s
then current Base Pay, to the extent unpaid, through the Termination Date, plus
an additional lump sum cash payment within thirty (30) days following the
Termination Date equal to the pro-rated portion of the benefit payable under any
annual bonus compensation program in which Executive participates and the
pro-rated portion of the benefit payable under each Long-Term Performance-Based
Compensation award or program in which Executive participates. All stock options
(or similar equity instruments, including, but not limited to stock appreciation
rights) granted to the Executive by the Company that are both outstanding and
vested immediately prior to Termination (in accordance with their then existing
terms) shall remain outstanding and exercisable for such period as set forth in
the applicable stock option plan or award agreement, after which all such stock
options that have not been exercised shall immediately terminate.
     11. Funding Upon Potential Change in Control.
          (a) Upon the earlier to occur of (i) a Change in Control or (ii) a
declaration by the Board that a Change in Control is imminent, the Company shall
promptly pay to the extent it has not done so, and in any event within five
(5) business days, a sum equal to the present value on the date of the Change in
Control (or on such fifth business day if the Board has declared a Change in
Control to be imminent) of the payments to be made to the Executive under the
provisions of Sections 6 and 12 hereof, which shall be transferred to National
City Bank (the “Trustee”) and added to any principal of the Trust under a Master
Grantor Trust Agreement, dated November 9, 2001 between the Company and Trustee
(the “Trust Agreement”).
          (b) Any payments of compensation, pension, severance or other benefits
by the Trustee pursuant to the Trust Agreement shall, to the extent thereof,
discharge the Company’s obligation to pay compensation, pension, severance and
other benefits hereunder, it being the intent of the Company that assets in such
Trust be held as security for the Company’s obligation to pay compensation,
pension, severance and other benefits under this Agreement.
     12. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding, but
subject to Section 12(h), in the event that following a Change in Control the
Executive’s employment with the Company is terminated by the Company or the
Executive, and it shall be determined (as hereafter provided) that any payment
(other than the Gross-Up payments provided for in this Section 12) or
distribution by the Company or any of its Affiliates to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise pursuant to or by reason of any
other agreement, policy, plan, program or arrangement, including without
limitation any stock option, performance share, performance unit, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) by reason of being considered
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or taxes, together with any such interest and
penalties, being hereafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment or payments
(collectively, a “Gross-Up Payment”); provided, however, that no Gross-Up
Payment shall be made with respect to the Excise Tax, if any, attributable to
(i) any incentive stock option (“ISO”), as defined by Section 422 of the Code
(or any successor provision thereto) granted prior to the execution of this
Agreement where the addition of a Gross-Up Payment would cause the ISO to lose
such status, or (ii) any stock appreciation or similar right, whether or not
limited, granted in tandem with any ISO described in clause (i). The Gross-Up
Payment shall be in an amount such that, after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment.
          (b) Subject to the provisions of Section 12(f), all determinations
required to be made under this Section 12, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required to be paid by the Company to the Executive and the
amount of such Gross-Up Payment, if any, shall be made by a nationally
recognized accounting firm (the “Accounting Firm”) selected by the Company in
its sole discretion. The Accounting Firm shall submit its determination and
detailed supporting calculations to both the Company and the Executive within 30
calendar days after the Termination Date, if applicable, and any such other time
or times as may be requested by the Company or the Executive. If the Accounting
Firm determines that any Excise Tax is payable by the Executive, the Company
shall pay the required Gross-Up Payment to the

- 10 -



--------------------------------------------------------------------------------



 



Executive within five (5) business days after receipt of such determination and
calculations with respect to any Payment to the Executive. If the Accounting
Firm determines that no Excise Tax is payable by the Executive, it shall, at the
same time as it makes such determination, furnish the Company and the Executive
a written statement that the Executive has substantial authority not to report
any Excise Tax on his federal, state or local income or other tax return. As a
result of the uncertainty in the application of Section 4999 of the Code (or any
successor provision thereto) and the possibility of similar uncertainty
regarding applicable state or local tax law at the time of any determination by
the Accounting Firm hereunder, it is possible that Gross-Up Payments which will
not have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to Section
12(f) and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and submit its determination and detailed supporting calculations to
both the Company and the Executive as promptly as possible. Any such
Underpayment shall be promptly paid by the Company to, or for the benefit of,
the Executive within five (5) business days after receipt of such determination
and calculations.
          (c) The Company and the Executive shall each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 12(b). Any determination by the Accounting Firm as to
the amount of the Gross-Up Payment shall be binding upon the Company and the
Executive.
          (d) The federal, state and local income or other tax returns filed by
the Executive shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive shall make proper payment of the amount of any
Excise Payment, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five (5) business days pay to the Company the amount of
such reduction.
          (e) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section
12(b) shall be borne by the Company. If such fees and expenses are initially
paid by the Executive, the Company shall reimburse the Executive the full amount
of such fees and expenses within five (5) business days after receipt from the
Executive of a statement therefore and reasonable evidence of his payment
thereof or as soon thereafter as may be reasonably practical.
          (f) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as promptly as practicable but no later than ten
(10) business days after the Executive actually receives notice of such claim
and the Executive shall further apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid (in each case, to the
extent known by the Executive). The Executive shall not pay such claim prior to
the earlier of (i) the expiration of the 30-calendar-day period following the
date on which he gives such notice to the Company and (ii) the date that any
payment of amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:
     (i) provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;
     (iii) cooperate with the Company in good faith in order to effectively
contest such claim; and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 12(f), the Company shall control all proceedings taken in connection
with the contest of any claim contemplated by this Section 12(f) and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim (provided, however, that the Executive may participate therein at his
own cost and expense) and may, at its option, either direct the Executive to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to

- 11 -



--------------------------------------------------------------------------------



 



a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
the tax claimed and sue for a refund, the Company shall advance the amount of
such payment to the Executive on an interest-free basis and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income or other tax, including interest or penalties with respect thereto,
imposed with respect to such advance; and provided further, however, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which the contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of any such contested claim shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.
          (g) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 12(f), the Executive receives any refund with
respect to such claim, the Executive shall (subject to the Company’s complying
with the requirements of Section 12(f)) promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after any
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 12(f), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial or refund prior to the expiration of thirty (30) calendar days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of any such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid by the
Company to the Executive pursuant to this Section 12.
          (h) Notwithstanding the foregoing provisions of this Section 12, if
the Accounting Firm determines that, absent this sentence, the Executive is
entitled to a Gross-Up Payment, but that the portion of the Payments that would
be treated as “parachute payments” under Code Section 280G (the “Parachute
Payments”) does not exceed 110% of the greatest amount of Parachute Payments
that could be paid to the Executive such that the receipt of such Parachute
Payments would not give rise to any Excise Tax (the “Safe Harbor Amount”), then
no Gross-Up Payment shall be paid to the Executive (unless for any reason the
Executive is determined to be subject to the Excise Tax after application of the
balance of this sentence, in which case the full Gross-Up Payment shall be
paid), and the Parachute Payments shall be reduced so that the Parachute
Payments, in the aggregate, are reduced to the Safe Harbor Amount. As soon as
practicable, the Company shall notify the Executive of any intent to reduce the
amount of any Payments in accordance with this Section 12(h), and the Executive
shall have the right to designate which of the Payments shall be reduced and to
what extent, provided that the Executive may not so elect to the extent that, in
the determination of the Company, such election would cause the Executive to be
subject to the Excise Tax.
     13. Mitigation. Nothing in this Agreement shall be construed to require the
Executive to mitigate his damages upon termination of employment without Cause
or for Good Reason. The Company hereby acknowledges that it will be difficult
and may be impossible for the Executive to find reasonably comparable employment
following the Termination Date and that the non-competition covenant contained
in Section 15 will further limit the employment opportunities for the Executive.
In addition, the Company acknowledges that its severance pay plans applicable in
general to its salaried employees do not provide for mitigation, offset or
reduction of any severance payment received thereunder. Accordingly, the payment
of the severance compensation by the Company to the Executive in accordance with
the terms of this Agreement is hereby acknowledged by the Company to be
reasonable, and the Executive will not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor will any profits, income, earnings or other benefits from any source
whatsoever create any mitigation, offset, reduction or any other obligation on
the part of the Executive hereunder or otherwise.
     14. Legal Fees and Expenses. It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of the Executive’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Executive hereunder. Accordingly, if it should appear to the
Executive that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, the Executive the benefits provided or intended to be provided
to the Executive hereunder, the Company irrevocably authorizes the Executive
from time to time to retain counsel of the Executive’s choice, at the expense of
the Company as hereafter provided, to advise and represent the Executive in
connection with any such interpretation, enforcement or defense. Notwithstanding
any existing or prior attorney-client relationship between the Company and such
counsel, the Company irrevocably consents to the Executive’s entering into an
attorney-client relationship with such counsel, and in that connection the
Company and the Executive agree that a confidential relationship shall exist
between the Executive and such counsel. The Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by the Executive in connection with any of the foregoing; provided
that, in regard to such matters, the Executive has not failed to prevail in at
least one asserted claim, has not acted frivolously, in bad faith or with no
colorable claim, and has not asserted a claim in violation of the Release.
     15. Secrecy and Non-competition.

- 12 -



--------------------------------------------------------------------------------



 



          (a) No Competing Employment. For so long as the Executive is employed
by the Company and continuing for two (2) years after the termination of such
employment for any reason (the “Non-Compete Period”), the Executive shall not,
unless he receives the prior written consent of the Board, directly or
indirectly, whether as owner, consultant, employee, partner, venturer, agent,
through stock ownership (except ownership of less than one percent (1.0%) of the
number of shares outstanding of any securities which are publicly traded),
investment of capital, lending of money or property, rendering of services, or
otherwise, compete with any of the businesses engaged in by the Company or any
Affiliate at the time of the termination of the Executive’s employment hereunder
(such businesses are herein after referred to as the “Business”), or assist,
become interested in or be connected with any corporation, firm, partnership,
joint venture, sole proprietorship or other entity which so competes with the
Business. The restrictions imposed by this Section 15(a) shall not apply to any
geographic area in which neither the Company nor any Affiliate is engaged in the
Business.
          (b) No Interference. During the Non-Compete Period, the Executive
shall not, whether for his own account or for the account of any other
individual, partnership, firm, corporation or other business organization or
entity (other than the Company), intentionally solicit, endeavor to entice away
from the Company or any Affiliate or otherwise interfere with the relationship
of the Company or any Affiliate with, any person who is employed by or
associated with the Company or any Affiliate (including, but not limited to, any
independent sales representatives or organizations) or any person or entity who
is, or was within the then most recent 12-month period, a customer or client of
the Company or any Affiliate.
          (c) Secrecy. The Executive recognizes that the services to be
performed by him hereunder are special, unique and extraordinary in that, by
reason of his employment hereunder and his past employment with the Company, he
may acquire or has acquired confidential information and trade secrets
concerning the operation of the Company or any Affiliate, the use or disclosure
of which could cause the Company substantial loss and damages which could not be
readily calculated and for which no remedy at law would be adequate.
Accordingly, the Executive covenants and agrees with the Company that he will
not at any time, except in performance of the Executive’s obligations to the
Company hereunder or with the prior written consent of the Board, directly or
indirectly, disclose any secret or confidential information that he may learn or
has learned by reason of his association with the Company or any Affiliate, or
use any such information to the detriment of the Company or any Affiliate. The
term “confidential information”, includes, without limitation, information not
previously disclosed to the public or to the trade by the Company’s management
with respect to the Company’s or any Affiliate’s products, manufacturing
processes, facilities and methods, research and development, trade secrets,
know-how and other intellectual property, systems, procedures, manuals,
confidential reports, product price lists, customer lists, marketing plans or
strategies, financial information (including the revenues, costs or profits
associated with the Company’s or any Affiliate’s products), business plans,
prospects or opportunities. The Executive understands and agrees that the rights
and obligations set forth in this Section 15(c) are perpetual and, in any case,
shall extend beyond the Non-Compete Period and the Executive’s employment
hereunder.
          (d) Exclusive Property. The Executive confirms that all confidential
information is and shall remain the exclusive property of the Company. All
business records, papers and documents kept or made by the Executive relating to
the business of the Company shall be and remain the property of the Company.
Upon the termination of his employment with the Company or upon the request of
the Company at anytime, the Executive shall promptly deliver to the Company, and
shall not, without the consent of the Board (which consent shall not be
unreasonably withheld), retain copies of, any written materials not previously
made available to the public, records and documents made by the Executive or
coming into his possession concerning the business or affairs of the Company
excluding records relating exclusively to the terms and conditions of his
employment relationship with the Company. The Executive understands and agrees
that the rights and obligations set forth in this Section 15(d) are perpetual
and, in any case, shall extend beyond the Non-Compete Period and the Executive’s
employment hereunder.
          (e) Stock Ownership. Other than as specified in Section 2(c) or 15(a)
hereof, nothing in this Agreement shall prohibit the Executive from acquiring or
holding any issue of stock or securities of any company or other business
entity.
          (f) Injunctive Relief. Without intending to limit the remedies
available to the Company, executive acknowledges that a breach of any of the
covenants contained in this Section 15 may result in material irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this
Section 15 or such other relief as may be required to specifically enforce any
of the covenants in this Section 15.
          (g) Extension of Non-Compete Period. In addition to the remedies the
Company may seek and obtain pursuant to Section 15(f), the Non-Compete Period
shall be extended by any and all periods during which the Executive shall be
found by a court possessing personal jurisdiction over him to have been in
violation of the covenants contained in this Section 15.
     16. Release. The receipt of payments provided for in Section 5, Section 6
and Section 12 is conditioned upon the Executive executing and delivering a
release substantially in the form of Annex A hereto, and upon the expiration of
the revocation period provided for in Annex A.

- 13 -



--------------------------------------------------------------------------------



 



     17. Breach; Reimbursement.
          (a) In addition to the remedies provided for in Section 15(f), if the
Executive is in breach of this Agreement, then the Company may, at its sole
option:
     (i) In the case of a breach of any provision of this Agreement, immediately
suspend payment or provision of all remaining payments and benefits described in
Section 5 or Section 6 of this Agreement. Provided the Board gives Executive
written notice (that provides detail as to the effective date and the
contractual and factual basis for the Board’s action) (the “Notice”) and, within
thirty (30) days after the date of the Notice, an opportunity for Executive to
appear before the Board with counsel to respond and/or, at Executive’s option,
to present to the Board a written response to the Notice (the opportunity to
appear with counsel and/or provide a written response within thirty (30) days of
the date of the Notice is hereafter referred to as a “Hearing”), the Board may
terminate all such remaining payments and benefits but only if, after due
consideration of Executive’s appearance and/or written response to the Notice, a
majority of the Board (excluding any directors who have been recused from such
determination due to a conflict of interest) specifically determines that the
acts or omissions specified in the Notice occurred and that such acts or
omissions constitute a breach of this Agreement, which determination shall not
be unreasonably delayed.
     (ii) In the case of a breach of any of Section 15(a), Section 15(b) or
Section 15(c) of this Agreement, in addition to the remedies provided for in
Section 17(a)(i), the Company may obtain reimbursement from the Executive of all
payments by the Company already provided pursuant to Section 5 or Section 6 of
this Agreement, plus any expenses, fees and damages incurred as a result of the
breach; provided that the Board gives Executive Notice (that provides detail as
to the contractual and factual basis for the alleged breach of Section 15(a),
15(b) or 15(c)) and a Hearing and after due consideration of Executive’s
appearance and/or written response, a majority of the Board specifically
determines that the acts or omissions that gave rise to the alleged breach
actually occurred as described in the Notice and that such acts or omissions
constitute a breach of Section 15(a), 15(b) or 15(c), as applicable.
          (b) In the event that the Company issues restated or reclassified
annual financial statements after the Executive’s Termination Date that reflect
a reduction in previously published financial results and such restatement or
reclassification is attributable, in whole or in material part, directly or
indirectly, to the malfeasance or gross negligence of the Executive, the Company
may, at its sole option, immediately suspend payment or provision of all
remaining payments and benefits described in Section 5 or Section 6 of this
Agreement, and terminate all remaining payments and benefits described in
Section 5 or Section 6 of this Agreement and obtain reimbursement from the
Executive of all payments by the Company already provided pursuant to Section 5
or Section 6 of this Agreement; provided that the Board provides Executive
Notice (that provides detail as to the contractual and factual basis for the
suspension of payments and benefits by the Company and, if applicable, for the
claim for reimbursement of previously paid amounts) and a Hearing, and that a
majority of the Board (excluding any directors who have been recused from such
determination due to a conflict of interest) specifically determines, after due
consideration of Executive’s appearance and/or written response to the Notice,
that the acts or omissions specified in the Notice occurred and that such acts
or omissions constitute malfeasance or gross negligence of the Executive with
respect to which the issuance of such restated or reclassified annual financial
statements is attributable, in whole or material part, which determination shall
not be unreasonably delayed. In the event that the Company issues restated or
reclassified annual financial statements, regardless of whether before or after
the Executive’s Termination Date, that reflect a reduction in previously
published financial results as a result of misconduct and the previously
published financial results provided the basis for any previously paid incentive
compensation, the Company may, at its sole option, obtain reimbursement from the
Executive of all payments by the Company to the extent such payments would not
have been made based upon the restated or reclassified financial statements.
If the Company suspends or terminates Executive’s payments or benefits or seeks
reimbursement under this Section 17, the remainder of this Agreement, and all
promises and covenants herein, will nonetheless remain in full force and effect.
Notwithstanding anything herein to the contrary, any payments or benefits
suspended will immediately be reinstated, no benefits or payments will be
terminated and any effort to obtain reimbursement will be halted within five
(5) days of the applicable Board determination described in this Section 17
under which the Board determines that there is no basis for the suspension,
termination or repayment of such benefits or payments pursuant hereto.
     18. Continued Availability and Cooperation.
          (a) Following any Termination Date, the Executive shall cooperate
fully with the Company and with the Company’s counsel in connection with any
present and future actual or threatened litigation or administrative proceeding
involving the Company that relates to events, occurrences or conduct occurring
(or claimed to have occurred) during the period of the Executive’s employment by
the Company. This cooperation by the Executive shall include, but not be limited
to:
          (i) making himself reasonably available for interviews and discussions
with the Company’s counsel as well as for depositions and trial testimony;

- 14 -



--------------------------------------------------------------------------------



 



          (ii) if depositions or trial testimony are to occur, making himself
reasonably available and cooperating in the preparation therefore as and to the
extent that the Company or the Company’s counsel reasonably requests;
          (iii) refraining from impeding in any way the Company’s prosecution or
defense of such litigation or administrative proceeding; and
          (iv) cooperating fully in the development and presentation of the
Company’s prosecution or defense of such litigation or administrative
proceeding.
          (b) In addition to the Executive’s obligations under this Section 18,
during the Non-Compete Period, the Executive shall make himself available for
consultation with and advice to the Company at times and for periods of time
which are mutually agreeable to the Company and the Executive.
     19. Successors; Assignability.
          (a) By the Executive. Neither this Agreement nor any right, duty,
obligation or interest hereunder shall be assignable or delegable by the
Executive without the Company’s prior written consent; provided, however, that
nothing in this Section 19(a) shall preclude the Executive from designating any
of his beneficiaries to receive any benefits payable hereunder upon his death,
or the executors, administrators, or other legal representatives, from assigning
any rights hereunder to the person or persons entitled thereto.
          (b) By the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive had terminated his employment for Good Reason
subsequent to a Change in Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Termination Date.
     20. Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company at any time prior to a Change
in Control; provided, however, that any Termination of the Executive or the
removal of the Executive from the office or position in the Company following
the commencement of any discussion with a third person that ultimately results
in a Change in Control shall be deemed to be a Termination of the Executive
after a Change in Control for purposes of this Agreement. The Executive
expressly acknowledges that he is an employee at will, and that the Company may
terminate him at any time during the Term for any reason if the Company makes
the payments and provides the benefits provided for under Section 5 or 6 of this
Agreement, and otherwise comply with its other continuing covenants in this
Agreement, including without limitation, Sections 4, 12 and 14.
     21. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.
     22. Severability. If the final determination of a court of competent
jurisdiction declares, after the expiration of the time within which judicial
review (if permitted) of such determination may be perfected, that any term or
provision hereof is invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired and (b) the invalid or unenforceable term
or provision shall be replaced by a term or provision that is mutually agreeable
to the parties hereto and is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision.
Notwithstanding the foregoing, the invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement which shall nevertheless remain in full
force and effect.
     23. Amendment; Waiver. This Agreement may not be modified, amended or
waived in any manner except by an instrument in writing signed by both parties
hereto. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
     24. Effect of Section 409A of the Code. Notwithstanding anything to the
contrary in this Agreement, if the Company determines that any payments or
taxable benefits to be provided to the Executive pursuant to Sections 5 through
12 of this Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A (the “409A Taxes”) as applicable at the time such payments and
benefits are otherwise required under this Agreement unless payment is delayed
for at least six (6) months following the date of the Executive’s “separation
from service” (as such term is defined under Section 409A) with the Company,
then:

- 15 -



--------------------------------------------------------------------------------



 



     (a) (i) such payments shall be delayed until the date that is six months
after the date of the Executive’s “separation from service” (as such term is
defined under Section 409A) with the Company, or for shorter period of time that
the Company determines is sufficient to avoid the imposition of the 409A Taxes
(the “Payments Delay Period”), and (ii) such payments shall be increased by an
amount equal to interest on such payments for the Payments Delay Period at a
rate equal to the prime rate in effect as of the date the payment was first due
(for this purpose, the prime rate will be based on the rate published from time
to time in the Wall Street Journal) (the “Interest Rate”); and
     (b) (i) with respect to the provision of such taxable benefits, for a
period of six months following the date of the Executive’s “separation from
service” (as such term is defined under Section 409A) with the Company, or for
shorter period of time that the Company determines is sufficient to avoid the
imposition of the 409A Taxes (the “Benefits Delay Period”), the Executive shall
be responsible for the full cost of providing such taxable benefits, and (ii) on
the first day following the Benefits Delay Period, the Company shall reimburse
the Executive for the costs of providing such benefits imposed on the Executive
during the Benefits Delay Period, plus interest accrued at the Interest Rate.
     25. Governing Law. All matters affecting this Agreement, including the
validity thereof, are to be governed by, interpreted and construed in accordance
with the substantive laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such State.
     26. Arbitration. The parties hereto shall endeavor to settle all disputes
by amicable negotiations. Any claim, dispute, disagreement or controversy that
arises among the parties relating to this Agreement (excluding enforcement by
the Company of its rights under the Section 15) that is not amicably settled
shall be resolved by arbitration with respect to any claims as to which
arbitration is not prohibited by applicable federal or state law. Such
arbitration shall be conducted, as follows:
          (a) An arbitration may be commenced by any party to this Agreement by
the service of a written request for arbitration upon the other affected
party(ies). Such request for arbitration shall summarize the controversy or
claim to be arbitrated.
          (b) Any such arbitration shall be heard in the State of Ohio, before a
panel consisting of one (1) to three (3) arbitrators, each of whom shall be
impartial. Except as the parties may otherwise agree, an arbitrator shall be
selected in the first instance by those members of the Board who are neither
members of the Committee nor employees of the Company. If there are no such
members of the Board, an arbitrator shall be selected by the full Board. The
Executive may request that additional arbitrators be appointed, which
arbitrator(s) shall be named by the appropriate official in the Cincinnati, Ohio
office of the American Arbitration Association or, in the event of his or her
unavailability by reason of disqualification or otherwise, by the appropriate
official in the New York City office of the American Arbitration Association. In
determining the number and appropriate background of any additional arbitrators,
the appointing authority shall give due consideration to the issues to be
resolved, but his or her decision as to the number of arbitrators and their
identity shall be final. Any arbitrator shall be an individual who is an
attorney licensed to practice law in the State of Ohio. Such arbitrator shall be
neutral within the meaning of the Commercial Rules of Dispute Resolution of the
American Arbitration Association; provided, however, that the arbitration shall
not be administered by the American Arbitration Association. Any challenge to
the neutrality of an arbitrator shall be resolved by the arbitrator whose
decision shall be final and conclusive. The arbitration shall be administered
and conducted by the arbitrator(s) pursuant to the then-current employment
dispute resolution rules of the American Arbitration Association.
          (c) The parties hereby expressly waive punitive damages, and under no
circumstances shall an award contain any amount that in any way reflects
punitive damages.
          (d) The decision of the arbitrator on the issue(s) presented for
arbitration shall be final and conclusive and may be enforced in any court of
competent jurisdiction.
          (e) It is intended that controversies or claims submitted to
arbitration under this Section 26 shall remain confidential, and to that end it
is agreed by the parties that neither the facts disclosed in the arbitration,
the issues arbitrated, nor the views or opinions of any persons concerning them,
shall be disclosed to third persons at any time, except to the extent necessary
to enforce an award or judgment or as required by law or regulation, including
the federal securities laws and the regulations thereunder, in response to legal
process or in connection with such arbitration.
     27. Notices. Any notice hereunder by either party to the other shall be
given in writing by personal delivery or certified mail, return receipt
requested. If addressed to Executive, the notice shall be delivered or mailed to
the Executive at his principal residence, or to such other address as the
Executive shall give notice in writing in accordance herewith. If addressed to
the Company, the notice shall be delivered or mailed to the Company at its
executive offices at 701 Lima Avenue, Findlay, Ohio 45840 to the attention of
the Board. A notice shall be deemed given, if by personal delivery, on the date
of such delivery or, if by certified mail, on the date shown on the applicable
return receipt.

- 16 -



--------------------------------------------------------------------------------



 



     28. Previous Agreements. This Agreement supersedes the all previous
employment agreements between the Executive and the Company, including, on or
after January 1, 2009, the Amended Employment Agreement, which shall be of no
further force or effect on or after January 1, 2009; provided, however, that
this Agreement shall not supersede or in any way limit the rights, duties or
obligations of the Employee or the Company under (i) the Plans, except that
payments pursuant to Section 5(a) or Section 6(b) shall be in lieu of any other
cash severance pay provided by the Company, or (ii) with respect to periods
prior to January 1, 2009, the Amended Employment Agreement. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not expressly set
forth in this Agreement or, with respect to period prior to January 1, 2009, in
the Amended Employment Agreement.
     29. Counterparts. This Agreement may be executed by either of the parties
hereto in counterpart, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.
     30. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

- 17 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Agreement to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.
COOPER TIRE & RUBBER COMPANY

          /s/ Roy V. Armes          
By:
  Roy V. Armes
 
    Title: Chairman and CEO    
 
        /s/ Philip G. Weaver           By: Philip G. Weaver, Executive    

- 18 -



--------------------------------------------------------------------------------



 



ANNEX A
Form of Release
               WHEREAS, there has been a Termination (as such term is defined in
the Amended and Restated 2009 Employment Agreement (the “Agreement”) made and
entered into on ___ ___, 2008 between the undersigned (the “Executive”) and
COOPER TIRE & RUBBER COMPANY (“Cooper”), of the Executive’s employment from
Cooper; and
               WHEREAS, the Executive is required to sign this Release in order
to receive the severance benefits as described in Section 5, Section 6 and
Section 12 of the Agreement.
               NOW THEREFORE, in consideration of the promises and agreements
contained herein and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and intending to be legally bound, the
Executive agrees as follows:
     1. This Release is effective on the date hereof and will continue in effect
as provided herein.
     2. In consideration of the payments to be made and the benefits to be
received by the Executive pursuant to Section 5, Section 6 and Section 12 of the
Agreement, which the Executive acknowledges are in addition to payments and
benefits which the Executive would be entitled to receive absent the Agreement,
the Executive, for himself and his dependents, successors, assigns, heirs,
executors and administrators (and his and their legal representatives of every
kind), hereby releases, dismisses, remises and forever discharges its
predecessors, parents, subsidiaries, divisions, related or affiliated companies,
officers, directors, stockholders, members, employees, heirs, successors,
assigns, representatives, agents and counsel (the “Company”) from any and all
arbitrations, claims, including claims for attorney’s fees, demands, damages,
suits, proceedings, actions and/or causes of action of any kind and every
description, whether known or unknown, which the Executive now has or may have
had for, upon, or by reason of any cause whatsoever (“claims”), against the
Company, including but not limited to:
               (a) any and all claims arising out of or relating to the
Executive’s employment by or service with the Company and his termination from
the Company;
               (b) any and all claims of discrimination, including but not
limited to claims of discrimination on the basis of sex, race, age, national
origin, marital status, religion or handicap, including, specifically, but
without limiting the generality of the foregoing, any claims under the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, Ohio Revised Code
Section 4101.17 and Ohio Revised Code Chapter 4112, including Sections 4112.02
and 4112.99 thereof, and any other applicable state statutes and regulations;
and
               (c) any and all claims of wrongful or unjust discharge or breach
of any contract or promise, express or implied;
provided, however, that the foregoing shall not apply to claims to enforce
rights that the Executive may have as of the date hereof or in the future under
any of Cooper’s health, welfare, retirement, pension or incentive plans, under
any indemnification agreement between the Executive and Cooper, under Cooper’s
indemnification by-laws, under the directors’ and officers’ liability coverage
maintained by Cooper, under the applicable provisions of the Delaware General
Corporation Law, or that the Executive may have in the future under the
Agreement or under this Release.
     3. The Executive understands and acknowledges that the Company does not
admit any violation of law, liability or invasion of any of his rights and that
any such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Executive ever had or now may have against the Company to the extent provided in
this Release. The Executive further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in the Agreement.
     4. The Executive further agrees and acknowledges that:
               (a) The release provided for herein releases claims to and
including the date of this Release;
               (b) The Executive has been advised by the Company to consult with
legal counsel prior to executing this Release, has had an opportunity to consult
with and to be advised by legal counsel of his choice, fully understands the
terms of this Release, and enters into this Release freely, voluntarily and
intending to be bound;
               (c) The Executive has been given a period of twenty-one (21) days
to review and consider the terms of this Release, prior to its execution and
that he may use as much of the twenty-one (21) day period as he desires; and

- 19 -



--------------------------------------------------------------------------------



 



               (d) The Executive may, within 7 days after execution, revoke this
Release. Revocation shall be made by delivering a written notice of revocation
to the General Counsel at Cooper. For such revocation to be effective, written
notice must be actually received by the General Counsel at Cooper no later than
the close of business on the 7th day after the Executive executes this Release.
If the Executive does exercise his right to revoke this Release, all of the
terms and conditions of the Release shall be of no force and effect and Cooper
shall not have any obligation to make further payments or provide benefits to
the Executive as set forth in Section 5, Section 6, and Section 12 of the
Agreement.
     5. The Executive agrees that he will never file a lawsuit or other
complaint asserting any claim that is released in this Release.
     6. The Executive waives and releases any claim that he has or may have to
reemployment after the Termination Date as defined in the Agreement.
IN WITNESS WHEREOF, the Executive has executed and delivered this Release on the
date set forth below.

                 
Date:
               
 
 
 
     
 
   
 
          Philip G. Weaver    

- 20 -